Per Curiam. Counsel for the parties appeared in court on Monday, February 2, 1992, and advised that they were in the process of entering into stipulations of fact; however, they requested that the Court designate a Master to conduct hearings and make findings of fact in the event the parties were unable to perfect their stipulations. The parties have submitted the name of former Associate Justice Darrell D. Hickman to the Court for consideration. The Court hereby accepts the nomination of the parties and appoints Darrell D. Hickman to serve as a Master. Judge Hickman is to conduct appropriate hearings and make findings of fact in accordance with Ark. R. Civ. P. 53 and to file his findings of fact with the Court and the parties within time for the appellant to prepare and file his brief on or before February 21, 1992.